By the Court.
This state of demand contains unnecessary and superfluous matter, wholly immaterial, and therefore it maybe rejected as surplusage; nor is it skillfully drawn, according to formal rules; but it contains a substantial cause of action; it charges the defendant wrongfully, and with force of arms, taking from the plaintiff a horse, and that he unjustly detained and kept him to his injury. The state of demand is not skillfully drawn, but we have over and over again decided, that technical formality is not required in the proceedings in justices’ courts.
Judgment must therefore be affirmed.